DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                          Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/30/2022 has been entered.
Response to Amendment
The amendment filed on 8/30/2022 has been entered and claims 4 and 6-7 are cancelled, thus claims 1-3, 5 and 5-18 are currently pending in this application. 	The amendment filed on 8/30/2022 also overcomes the previous provisional double patenting rejection in the office action mailed on 1/19/2022. Therefore, the double patenting rejection is hereby withdrawn. 

Allowable Subject Matter
Claims 1-3, 5 and 8-18 are allowed.
 	The following is an examiner’s statement of reasons for allowance: the prior arts of record taken alone or in combination neither anticipates nor renders obvious 	a display comprising “a lens layer including a plurality of lenses, adjacent lenses directly contacting each other” in combination with “a color filter disposed between the pixel electrodes and the lens layer and in direct contact with the lens layer, wherein the lenses are disposed corresponding to the pixel electrodes, and a refractive index of a constituent material for the lenses is higher than a refractive index of a constituent material for the light-transmitting layer” as recited in claim 1; and  
a display device comprising “lens layer including a plurality of lenses, adjacent lenses directly contacting each other” in combination with “a color filter disposed between the pixel electrodes and the lens layer, wherein the lenses are disposed correspondingly corresponding to the pixel electrodes” and “a refractive index of a constituent material for the teas-lenses is higher than a refractive index of a constituent material for the light-transmitting layer, the refractive index of the constituent material for the leas-lenses is equal to or greater than 1.5 and equal to or less than 1.8 with respect to visible light having a wavelength of 550nm, and the refractive index of the constituent material for the light-transmitting layer is equal to or greater than 1.0 and equal to or less than 1.6 with respect to the visible light” as recited in claim 10. 	Claims 2-3, 5, 8-9 and 11-18 are also allowed for further limiting and depending upon allowed claims 1 and 10*.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NDUKA E OJEH whose telephone number is (571)270-0291. The examiner can normally be reached M-F; 9am - 5pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NDUKA E OJEH/Primary Examiner, Art Unit 2892